MEMORANDUM DECISION
                                                                    Mar 31 2015, 9:43 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Gregory A. Caudle                                        Gregory F. Zoeller
Wabash Valley Correctional Facility                      Attorney General of Indiana
Carlisle, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Gregory A. Caudle,                                       March 31, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1412-CR-847
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff                                       Judge

                                                         The Honorable Stanley E. Kroh,
                                                         Master Commissioner

                                                         Case No. 49G03-1305-PC-30738




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-847 | March 31, 2015       Page 1 of 4
[1]   Gregory A. Caudle, pro se, appeals the trial court’s denial of his “Verified

      Motion for Discharge and Request for Production of Certified Documents.”

      Concluding that the trial court’s denial of the motion is not a final appealable

      order, or in the alternative that Caudle’s motion constituted a successive

      petition for postconviction relief filed without permission of this Court, we

      dismiss the appeal.


[2]   We sua sponte address the issue of our jurisdiction in this case. The lack of

      appellate jurisdiction may be raised at any time and, even if the parties do not

      question subject matter jurisdiction, we may consider the issue sua sponte.

      Haste v. State, 967 N.E.2d 576, 576 (Ind. Ct. App. 2012). It is well settled that

      this Court has jurisdiction over appeals from final judgments and appeals from

      interlocutory orders. Ind. Appellate Rule 5. The record indicates that Caudle

      filed a pro se petition for postconviction relief on August 27, 2014.1 The current

      motion for discharge and request for production of documents was

      subsequently filed on November 6, 2014. Although not labeled as such,

      because Caudle has already petitioned for postconviction relief, his current

      motion may be construed as a motion to amend or to supplement his petition

      for postconviction relief, and therefore the trial court’s denial was not a final

      appealable judgment, as it meets none of the criteria for final judgments



      1
       Caudle was convicted, following a jury trial, of two counts of class B felony burglary and one count of class
      A misdemeanor resisting law enforcement. The jury also found Caudle to be a habitual offender. While he
      originally filed a direct appeal, he later petitioned to withdraw that appeal. We granted his petition and
      dismissed his appeal with prejudice on February 14, 2014.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-847 | March 31, 2015               Page 2 of 4
      provided by Indiana Appellate Rule 2(H). Additionally, the trial court’s denial

      meets none of the criteria for interlocutory appeals of right or discretionary

      interlocutory appeals. See Ind. Appellate Rule 14(A), -(B). Therefore, the trial

      court’s ruling is not now appealable.


[3]   We note that even if Caudle’s motion is not considered a motion to amend his

      petition for postconviction relief, his motion alternatively may be construed as a

      habeas corpus petition because he alleged that he is being illegally imprisoned

      and is entitled to immediate release. See Ind. Code § 34-25.5-1-1 (“Every

      person whose liberty is restrained, under any pretense whatever, may prosecute

      a writ of habeas corpus to inquire into the cause of the restraint, and shall be

      delivered from the restraint if the restraint is illegal.”); see Hardley v. State, 893
N.E.2d 740, 742 (Ind. Ct. App. 2008) (a defendant is entitled to a writ of habeas

      corpus if he is unlawfully incarcerated and entitled to immediate release).

      Indiana Post-Conviction Rule 1(1)(c) provides that a habeas corpus petition

      challenging the validity of a conviction, as Caudle clearly does here, should be

      treated as a petition for postconviction relief. As Caudle has already filed a

      petition for postconviction relief, the current motion would be a successive

      petition, and successive petitions for postconviction relief are not allowed

      without permission from this Court. See Ind. Post-Conviction Rule 1(12).

      Caudle has not sought such permission.


[4]   For the foregoing reasons, we do not have jurisdiction over Caudle’s appeal of

      the trial court’s ruling. This appeal is dismissed.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-847 | March 31, 2015   Page 3 of 4
[5]   Dismissed.


      Brown, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1412-CR-847 | March 31, 2015   Page 4 of 4